Citation Nr: 0907592	
Decision Date: 03/02/09    Archive Date: 03/12/09

DOCKET NO.  07-16 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether the appellant's general discharge under conditions 
other than honorable is a bar to VA benefits.  


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Esquire


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel 





INTRODUCTION

The appellant served on active duty from September 1979 to 
August 1981.  He received a general discharge under other 
than honorable conditions.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 administrative decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that the appellant's character of 
discharge is a bar to VA benefits.  

The appellant has filed claims for entitlement to service 
connection for an acquired psychiatric disability and for a 
blood disorder in his lower extremities, but before those 
claims can be adjudicated, there must be a final 
determination on the issue whether the character of his 
discharge is a bar to VA benefits.  Thus, those service 
connection claims are not before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the appellant's claim so that he is afforded every possible 
consideration.

The appellant claims that he was insane at the time of his 
committing the offense causing his general discharge, so that 
he should not be barred from receiving VA benefits.  He 
submitted several VA Forms 21-4142 (Authorization and Consent 
to Release Information to the VA), asking the RO to obtain 
psychiatric treatment records.  In an August 2007 letter, his 
representative indicated that the records were relevant to 
the issue whether he was insane at the time he wrote the bad 
checks.  



Records were obtained from the following providers:  
Nashville General Hospital at Meharry (from July 2005 to 
February 2006); Central State Psychiatric Hospital (from 
September 1999 to October 1999) ; Dr. Jordon at Centennial 
Medical Center (from September 2006 to April 2007); Jewish 
Hospital (April 2007); and Dr. Harrell (from March 2006 to 
June 2007).  

But there is a notation in the claims folder that until a 
final determination would be made on the discharge issue, no 
development would be undertaken on the service connection 
claims.  While the records about the appellant's blood 
disorder would not be relevant to the issue whether the 
appellant's discharge were a bar to VA benefits, the 
psychiatric treatment records the appellant has identified 
would be relevant to his argument that he was insane at the 
time he wrote the bad checks.  Therefore, a remand is 
necessary for the purpose of obtaining such records.  

The RO/AMC must contact the appellant, provide him with VA 
Forms 21-4142, and ask him to submit current authorizations 
for those records.  In this regard, the appellant and his 
representative should be informed that providing a list of 
names and addresses of the providers, without a signed 
explicit authorization to obtain those records, does not 
constitute an adequate authorization.  The RO/AMC should make 
arrangements to obtain the records for which current 
authorizations are submitted.  

No records at all were obtained for the following medical 
facilities that the appellant identified as having provided 
him with psychiatric care:  Wishard Memorial Hospital; Ten 
Broeck Hospital; Charter Behavioral Hospital; Tennessee 
Christian Medical Center; Seven Counties Services; Mental 
Health Cooperative; Metro Nashville General Hospital; 
Centerstone; and Meharry Hubbard Hospital NH SNF.    

With respect to the Nashville General Hospital at Meharry, in 
his claim, the appellant indicated he was treated there from 
1975 to the present, whereas in an October 2005 VA Form 21-
4142, he indicated that he was treated there from 1981 to 
1991.  Some treatment records from that facility were 
obtained, but they date from July 2005 to February 2006.  
Thus, the appellant should be asked to provide an 
authorization for the psychiatric records from that facility 
that are dated prior to July 2005.  

As for the Middle Tennessee Mental Health Institute, after 
asking the RO to obtain those records, the appellant informed 
the RO that it is no longer in existence.  Since it would be 
futile to seek those records, no authorization is needed for 
that facility.  

In the May 2006 administrative decision determining that the 
appellant's discharge for the period of September 1979 to 
August 1981 is a bar to VA benefits, there is a reference to 
a mental status examination at the time of his separation 
indicating he had an immature personality with alcoholic 
tendencies but without psychosis.  That document is not 
included in the appellant's claims folder.  The RO/AMC should 
make arrangements to obtain that document and associate it 
with the claims folder. 

Finally, the appellant has reported that he was awarded 
disability benefits by the Social Security Administration in 
1987.  These records should be obtained on remand.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Ask the appellant to supply 
authorizations for the records not already 
obtained with respect to each facility that 
provided him psychiatric care (i.e., 
Wishard Memorial Hospital; Ten Broeck 
Hospital; Charter Behavioral Hospital; 
Tennessee Christian Medical Center; Seven 
Counties Services; Mental Health 
Cooperative; Metro Nashville General 
Hospital; Centerstone; and Meharry Hubbard 
Hospital NH SNF.)  With respect to the 
Nashville General Hospital at Meharry, the 
appellant should be asked to provide an 
authorization for the psychiatric records 
from that facility that are dated from 1974 
forward.
  



Inform the appellant and his representative 
that providing a list of names and 
addresses of the providers, without a 
signed explicit authorization to obtain 
those records, does not constitute an 
adequate authorization.  Make arrangements 
to obtain the records for which 
authorizations are submitted.  

2.  All psychiatric service treatment 
records, including clinical records, 
should be obtained.  A specific request 
should be made for a copy of the mental 
status examination report at the time of 
the appellant's separation indicating he 
had an immature personality with alcoholic 
tendencies but without psychosis.  

3.  Make arrangements to obtain from SSA 
copies of all the documents or evidentiary 
material that were used in considering the 
appellant's claim for disability benefits.

4.  Finally, readjudicate the claim.  If 
any sought benefit is denied, issue the 
appellant and his representative a 
supplemental statement of the case.  After 
they have been given an opportunity to 
respond, the claims file should be 
returned to this Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




